September 18, 2012 EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Tax Exempt Funds First Investors Tax Exempt Income Fund First Investors Tax Exempt Opportunities Fund File Nos. 002-82572 and 811-03690 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for First Investors Tax Exempt Income Fund and First Investors Tax Exempt Opportunities Fund (“Funds”), each a series of First Investors Tax Exempt Funds.The exhibits reflect updated risk/return summary information for the Funds, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on June 26, 2012, and effective on September 4, 2012 (Accession Number: 0000898432-12-000743), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy Kresch Ingber Kathy Kresch Ingber Attachments
